UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JANE DOE,
Plaintiff,
-against-
V PS SHIPPING LTD., THE UPS STORE, INC.,
AJAY SAVAN, individually, ERIC ADAMS, individually
and JONAH SAVAN, individually,

Defendants.

 

-X

Docket No.: 18 CV 6833
(DRH) (AKT)

CORPORATE DISCLOSURE
STATEMENT PURSUANT TO
RULE 7.1

CORPORATE DISCLOSURE STATEMENT

 

V PS SHIPPING LTD., AJAY SAVAN, individually, ERIC ADAMS, individually, and
JONAH SAVAN, individually i/s/h/a V P S SHIPPING LTD., THE UPS STORE, INC., AJAY
SAVAN, individually, ERIC ADAMS, individually and JONAH SAVAN, individually,

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the Defendants, V P S
SHIPPING LTD. i/s/h/a THE UPS STORE, INC., submit the following Corporate Disclosure

Statement:

No publicly held corporation owns 10% or more of its stock.

Dated: Woodbury, New York
February 27, 2019

MILBER MAKRIS PLOUSADIS

& SEIDEN, LLP

» LGE-

John‘. Byrnes

Attorneys for Defendants

V P S_ SHIPPING LTD., AJAY SAVAN,
individually, ERIC ADAMS, individually, and
JONAH SAVAN, individually i/s/hh/a V P S
SHIPPING LTD., THE UPS STORE, INC., AJAY
SAVAN, individually, ERIC ADAMS, individually
and JONAH SAVAN, individually

1000 Woodbury Road, Suite 402

Woodbury, New York 11797

Telephone: (516) 712-4000

File No.: 1219-16498
TO:

Derek Smith Law Group, PLLC
Rachel Adele Allen, Esq.

Attorneys for Plaintiff

One Pennsylvania Plaza, Suite 4905
New York, New York 10119
Telephone: (212) 587-0760
